380 So.2d 864 (1980)
Ex parte Elvin P. RICE.
In re HUMANA OF ALABAMA, INC., d/b/a North Alabama Hospital
v.
Elvin P. RICE.
79-213.
Supreme Court of Alabama.
January 25, 1980.
Robert I. Rogers, Jr. of Bedford, Bedford & Rogers, Russellville, for petitioner.
Robert E. Cooper, of Fine, McDowell & Cooper, Russellville, for respondent.
SHORES, Justice.
By denying the petition, we should not be understood to reach the question of whether any claim for relief might have been alleged or proved under the Alabama Rules of Civil Procedure. That issue is not before us.
WRIT DENIED.
TORBERT, C. J., and MADDOX, JONES and BEATTY, JJ., concur.